Citation Nr: 1643498	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for hypertension (HTN).

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a left ear hearing loss disability.

7.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to December 2005 and active duty for training (ACDUTRA) service from January 1997 to April 1997 and February 2002 to August 2002.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran provided testimony at a May 2016 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.

The Board has considered the applicability of Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000), but  notes that while the record contains evidence of a diagnosis of depression and anxiety, the Veteran, in an August 2013 statement specifically stated that he was withdrawing his claim for service connection for anxiety and depression.  The Veteran had not perfected an appeal on these issues following a denial via a rating decision and therefore the Board need not dismiss the issues.  The Veteran has specifically restricted his claim to service connection for PTSD.  Accordingly, the Board has not expanded the issue of service connection for an acquired disorder to include depression and anxiety and finds that these issues are not under appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD, HTN, a lumbar spine disability, erectile dysfunction, sleep apnea and a left ear hearing loss disability, as well as entitlement to TDIU.  After a review of the evidence the Board finds that additional development is needed prior to deciding these issues.

In regards to the claim for service connection for PTSD, the Veteran, at the May 2016 videoconference hearing, testified regarding in-service stressors from serving in a hostile environment and being in fear for his life from improvised explosive devices (IEDs) and from shooting by the enemy.  At the hearing, he testified he could not sleep due to the noise of prospective rockets.  He also testified he was concerned regarding IEDs.  Further, in the March 2006 post deployment assessment, he stated he was constantly on guard due to hazardous exposure concerns.  The Board notes that the stressors described by the Veteran involved his fear of hostile military or terrorist activity.  In an October 2007 PTSD stressor statement, he stated he was scared of being ambushed and of hitting IEDs on the road.  He also stated he would wake up scared every time he heard a bomb.  

Most recently, a June 2016 PTSD questionnaire submitted by the Veteran notes a diagnosis of PTSD.  

Under these circumstances, an examination is needed to determine whether the Veteran currently meets the criteria for a diagnosis of PTSD under DSM-5 based on the in-service stressor(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(4) (2015).

The Veteran has argued that he suffers from erectile dysfunction due to the medication prescribed for treatment of his PTSD.  The records reflects, in VA outpatient treatment records of May 2016, that indeed his erectile dysfunction is due to the PTSD medication.  Therefore, this issue is inextricably intertwined with the issue of service connection for PTSD.  As the issue of service connection for PTSD is being remanded, the Board will defer the issue of service connection for erectile dysfunction.  

In regards to the issue of a left ear hearing loss disability, at the videoconference hearing the Veteran testified his hearing in the left ear had deteriorated and he now needed hearing aids.  His most recent VA audiological examination was in October 2010 at which time no hearing loss disability of the left ear per VA regulation was noted.  However, given his testimony and the remoteness of the most recent VA examination, the Board finds that a new VA examination is needed to determine if he now has a left ear hearing loss disability.

In regards to the lumbar spine disability, the Veteran testified that he has a back disability related to his service in Iraq where he worked as a supply person and had to carry 30 and 45 pound sacks.  The DD-214's of record confirm that his MOS was unit supply specialist. 

A review of the claim file shows that in October 1993, the Veteran was involved in a motor vehicle accident at which time he was diagnosed with back strain.  He was not on active duty at the time.  An October 1996 pre-service screening shows that a prior back strain was noted.  A March 2006 post-deployment assessment form notes that the Veteran complained of back problems.  At the hearing, he testified he has had back problem since service.  

The Veteran has not been afforded a VA examination to determine if he currently has a lumbar spine disability and, if so, to determine its etiology.  Given the above cited evidence, the Board finds a VA examination is needed.

In regards to HTN, the Veteran has argued that his HTN pre-existed service but was aggravated by service.  The Veteran was afforded a VA examination in November 2007.  At the time, no etiology opinion was provided.  On remand, an etiology opinion should be obtained.

In regard to sleep apnea, the Veteran has argued that his sleep problems started while in Iraq.  At the hearing, he testified that his shipmates would make fun of him for noises he made while sleeping.  The March 2006 post deployment assessment notes that the Veteran reported having sleeping problems.  VA outpatient treatment records show the Veteran has been issued a CPAP machine.  However, he has not been afforded a VA examination to determine the etiology of any current sleep disability.  On remand, one should be obtained. 

The Board also notes that the record reflects the Veteran has been in receipt of Social Security disability benefits since January 2008.  While the record shows Social Security Administration (SSA) records were requested, it is not clear whether the same were actually obtained and associated with the file.  On remand, these records should be obtained and associated with the claim file.

Further, the Board notes that the Veteran has claimed he has erectile dysfunction secondary to PTSD, however, he has not been provided with notice on how to substantiate a claim for service connection on a secondary basis or of the amended regulations regarding substantiating a claim for PTSD pursuant to 38 C.F.R. § 3.304 (f)(3).  Said notice should be provided.  

Finally, the Veteran is seeking entitlement to TDIU.  The Board finds that this issue is inextricably intertwined with the issues being remanded herein and will defer a decision of this issue until the remand orders have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran notice of the amended regulations regarding substantiating a claim for PTSD pursuant to 38 C.F.R. § 3.304 (f)(3) and notice regarding establishing service connection on a secondary basis for erectile dysfunction.

2.  Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD under DSM-5 are met.  The Veteran's claims file, to include this REMAND, must be available to the examiner designated to examine the Veteran.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished. 

The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD. 

The examiner is asked to explain the reasons behind any opinions offered.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any low back disability he may currently have.  The claim folder should be made accessible to the examiner and the report should state that a review of the file was conducted.  

After a thorough examination of the Veteran, the examiner should identify any and all low back disability(ies) he may currently have.  For each diagnosed disability, the examiner should provide an opinion as to whether: (1) the disability clearly and unmistakably existed prior to service; (2) if the disability clearly and unmistakably existed prior to service, is there clear and unmistakable evidence that: (a) the Veteran's lumbar spine disability did not increase in severity during service, or (b) any increase was due to the natural progress of the disease; (3) if the disability did not pre-exist service, is it at least as likely as not that it was the disability was incurred in or aggravated by any incident in service, or is such etiology unlikely.   

A complete rationale for all opinions rendered should be provided.  

4.  Forward the claim file to an appropriate VA examiner to obtain an etiology opinion regarding the Veteran's hypertension.  The claim file should be made accessible to the examiner and the report should state that a review of the file was conducted.  After a review of the claim file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's pre-existing hypertension was aggravated beyond its natural progression by service or any incident therein, or whether such etiology is unlikely.

A complete rationale for all opinions rendered should be provided.

5.  Schedule the Veteran for a VA audiology examination to determine the nature and etiology of any left ear hearing loss disability present.  The claim file should be made accessible to the examiner and the report should state that a review of the file was conducted.  All appropriate tests should be conducted.  After an examination of the Veteran, the examiner should offer an opinion as to whether any current left ear hearing loss disability was caused by or aggravated by noise exposure in service or whether such etiology is unlikely.

A complete rationale for all opinions rendered should be provided.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any sleep disability he may currently have.  The claim folder should be made accessible to the examiner and the report should state that a review of the file was conducted.  

After a thorough examination of the Veteran, the examiner should identify any and all sleep disability(ies) he may currently have.  For each diagnosed disability, the examiner should provide an opinion as to whether is it at least as likely as not that the disability was incurred in or aggravated by service or any incident in service, or whether such etiology unlikely.   

A complete rationale for all opinions rendered should be provided.  

7.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




